Appellee, York Trust Company, was appointed guardian of Mary Louise Stewart, a minor, who has married and is now of age. Her husband, Thomas McN. Myers, was appointed guardian ad litem for her and took this appeal. She asks that she be substituted for him as appellant, which is allowed. See Packer's Est., 290 Pa. 65,138 A. 539.
In this proceeding, a review is sought of the account of the York Trust Company as guardian, which was confirmed absolutely on August 3, 1931. The petition for review was filed on April 24, 1936, within the five year period. On October 1, 1936, beyond that period, a supplementary petition was filed.
When the account was presented to the Orphans' Court, a guardian ad litem, Howard W. Anderson, was appointed to appear for and in behalf of the ward, to examine the account filed and to report thereon. He filed a written report on June 22, 1931, approving the account as filed and thereupon it was confirmed. The learned and experienced judge who was called in to pass upon the petition for review was of opinion, after consideration of the circumstances detailed therein, that the averments were insufficient to warrant a review and dismissed the petitions. Our study of the briefs and record has not convinced us that in thus disposing of the matter before him he was in error.
The ward having come of age the guardian has filed its final account, which is now before the court for adjudication awaiting the disposition of this appeal. When that account comes up for audit, any questions relevant to it can be raised and passed upon.
Decree affirmed, costs to be paid out of the estate. *Page 42